Title: To Benjamin Franklin from John Jay, 28 March 1781
From: Jay, John
To: Franklin, Benjamin


Dear SirMadrid 28 March 1781
American Credit is again on the Brink of Destruction, and France alone can save it. The Evil is pressing— Details must therefore be postponed.
You are not uninformed of the Bills drawn upon me by Congress. I have accepted to the Amount of  Dollars and of that Sum have paid .
On the 23d December last His Excellency the Count De Florida Blanca expressly promised me three Millions of Reals— he has often since repeated it, and very lately told me he would endeavour to augment it. He desired me to send him every month a List of the Bills which would become due in the succeeding one. I did so, and they were paid. On the 15th. of march instant, I sent him a List of the Bills to become due in april next. To this, notwithstanding sundry applications, I recd. no answer ’till Yesterday, when the following Letter, from Mr James Gardoqui, enclosing one from the Count was delivered to me vizt.




Sir“Madrid 25 March 1781
In Consequence of the within Letter which have just reced for your goodself. I beg Leave to add that the Honourable Mr De Campo desires me to inform you, that the Ballance of the Cloathing account will be immediately ordered to be paid, but that with Respect to the amount of the Bills you mention, there is an absolute impossibility at present so that you may arrange that matter by other ways. However the said hon’ble Gentleman assures that the Promise made you of the three Million will be complied with, by paying the remaining Ballance, after deducting the several Sums already delevered you towards it, in six months hence—
With Regard to what you say about Masts and Timber, nothing offers at present, but should it occur hereafter, you will hear it from his Excellency, the above Hon’ble Gentleman, or thro’ me, and you may perhaps by that Time have further News from your Constituents.
I have the Honor to repeat myself with the utmost Respect Sir your most obedient h’ble Servant
James Gardoqui
Hon’ble John Jay Esqr”








“au Pardo ce 24 mars 1781
Le Comte de Florida Blanca a receu la Lettre que Mr Jay l’a fait l’honneur de lui ecrire, et au sujet de son Contenu, il peut lui dire qu’il se remet entieremt. a ce que Mr De Campo signifiera a Mr Gardoqui, comm.’etant tous les deux au fait des Affairs en Question—”




Remarks on these Letters would be unnecessary, nor can Conjectures respecting the motives which enduced them answer any good Purpose. Let me entreat you my dear Sir! to submit these Facts without Delay to your Court. The Extinction of american Credit would work Consequences which I think neither their Wisdom nor their Friendship for our Country, will permit to take place. If necessary, pledge the three millions promised by Spain, offer immediate repayment of the Residue in america—in Short any thing almost will be better than having all these Bills protested.
Should your Court consent to make the advances, take such arrangements for bringing them to my Hands, as that, if possible I may recieve them in Time. In commercial Transactions you know punctuality is always expected & often insisted upon.
I send you this by an Express—he has orders to wait your answer and return with the utmost Expedition. On the 16th: Day of april I shall certainly be called upon for . Communicate this Letter to Col. Laurens, who I am persuaded will Zealously cooperate with you.

I shall draw upon you without Delay for the Ballance of the 25,000 Dollars, for should my Situation be known, or this application prove fruitless, a Bill upon you would not be vendible.
Our Friends the De Neufvilles are very deeply interested in the Bills due next month. What a Train of Consequences depend on their being paid!
The Count De Montmorin, who is always friendly, has spoken to the minister on these Subjects—there is no Hope of present aid here. Were it in the Embassadors power to remove all these Difficulties, I believe they would not exist long—he will write by this Conveyance. I enclose a particular List of the Bills accepted—
To Dr: Franklin 28 march 1781 no: 18
